UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2301



IBRAHIM SAID OMAR,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-151-868)


Submitted:   April 9, 2004                 Decided:   April 29, 2004


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey B. Elikan, Mark D. Maneche, VENABLE, L.L.P., Baltimore,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Michael Jay Singer, Matthew M. Collette, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ibrahim Said Omar, a native and citizen of Ethiopia,

seeks review of a decision of the Board of Immigration Appeals

(Board) affirming without opinion the immigration judge’s denial of

his application for asylum.         We have reviewed the administrative

record and the immigration judge’s decision, designated by the

Board as the final agency determination, and find that substantial

evidence supports the immigration judge’s conclusion that Omar

failed to establish the past persecution or well-founded fear of

future persecution necessary to establish eligibility for asylum.

See 8 C.F.R. § 1208.13(a) (2003) (stating that the burden of proof

is on the alien to establish eligibility for asylum); INS v. Elias-

Zacarias, 502 U.S. 478, 483 (1992) (same).              We   will reverse the

Board only if the evidence “‘was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution.’”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (quoting Elias-

Zacarias,   502   U.S.   at   483-84).      We   find   no   such   compelling

evidence.

            We deny Omar’s petition for review.              We dispense with

oral   argument   because     the   facts   and    legal     contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                              PETITION DENIED




                                    - 2 -